Citation Nr: 1133612	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  07-30 914A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel



INTRODUCTION

The Veteran had active military service from September 1970 to September 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2006 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana denied service connection for bilateral hearing loss and tinnitus.

The Board notes that the Veteran requested and was scheduled for a hearing before a decision review officer, but did not appear for the hearing.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (d), (e) (2010).


FINDINGS OF FACT

1.  The Veteran has bilateral hearing loss that is as likely as not related to his active duty.

2.  The Veteran has tinnitus that is as likely as not related to his active duty.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, he has bilateral hearing loss that was incurred in his military service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2010).  

2.  Resolving reasonable doubt in favor of the Veteran, he has tinnitus that was incurred in his military service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2010)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  

The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issues of entitlement to service connection for bilateral hearing loss and tinnitus, no further discussion of these VCAA requirements is required with respect to these claims.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  
Certain chronic diseases, including sensorineural hearing loss, may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2010).  Moreover, the absence of evidence of hearing loss in service is not a bar to service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Here, the Veteran contends that he has bilateral hearing loss and tinnitus as a result of in-service acoustic trauma.  His DD 214 shows that he received the Combat Action Ribbon.  Accordingly, acoustic trauma as a result of combat is conceded.  The Veteran's service treatment records (STRs) include an August 1972 separation examination that shows normal hearing acuity of 15/15 on spoken and whispered voice testing.  His STRs also show a complaint of pain in the left ear after listening to a stereo on full volume in March 1971.  There are no complaints of, or treatment for, bilateral hearing loss or tinnitus.

According to post-service medical records, decreased hearing acuity bilaterally was noted in January 2004.  The Veteran was afforded a VA audiological examination in August 2006.  The examination revealed bilateral hearing loss as defined by VA in accordance with 38 C.F.R. § 3.385.  At that time, the Veteran reported progressively decreased hearing bilaterally since service, citing difficulty hearing from a distance and a reliance on visual cues.  He also reported constant bilateral tinnitus for 5-10 years, becoming progressively louder over the years.  Military noise exposure from weapons firing without hearing protection was reported; recreational and occupational noise exposure was denied.  The examiner opined that it was less likely than not that the Veteran's hearing loss and tinnitus were incurred or aggravated during his military service.  The rationale was the remoteness of complaints from service (34 years after discharge).  The examiner admitted that a whispered voice test was highly subjective and incapable of reliably detecting high-frequency or noise induced hearing loss.  

In a statement dated in November 2006, the Veteran reported that he experienced ringing in his ears and was temporarily unable to hear following hours of being on watch in service due to the noise from constantly shelling the enemy coastline.  

Based on a review of the evidence, the Board finds that service connection for bilateral hearing loss and tinnitus is warranted.  As discussed above, acoustic trauma from combat has been conceded.  Additionally, bilateral hearing loss as defined by VA and tinnitus has been shown.  The Board also finds that the evidence supports a finding of a nexus between his in-service acoustic trauma and his current bilateral hearing loss and tinnitus disabilities.  The Veteran indicated in his November 2006 statement that ringing in his ears and his bilateral hearing loss began in service.  Furthermore, the Veteran reported to the VA examiner that he noticed progressively decreased hearing bilaterally since service.  The Veteran is competent to report his symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  Also, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Veteran's reports of the onset of his bilateral hearing loss is further supported by the examiner's opinion that noise induced hearing loss would not be reliably detected by voice testing, which was performed on the Veteran's discharge examination.  

The Board acknowledges that the Veteran reported constant tinnitus in the last 5-10 years at the VA examination; however, his November 2006 statement indicates that he experienced tinnitus, if not constantly, at least recurrently since service.  Therefore, while the Veteran might only have had constant tinnitus in the last 5-10 years, when affording the Veteran the benefit-of-the-doubt, the evidence shows at least recurrent tinnitus since service.  Service connection for tinnitus only requires that it be recurrent as opposed to being constant.  See 38 C.F.R. § 4.87, Diagnostic Code (DC) 6260 (2010).

In light of the Veteran's credible and competent reports of the onset of his bilateral hearing loss and tinnitus, the Board finds that the evidence supports a finding of the onset of bilateral hearing loss and tinnitus in service and a continuity of symptomatology since service.  

In reaching this conclusion, the Board acknowledges the VA examiner's negative nexus opinion.  However, in providing a negative opinion, the examiner relied on the absence of any complaints for 34 years despite the Veteran reporting noticing bilateral hearing loss since service.  As the examiner did not account for the Veteran's credible and competent contentions regarding the onset of his hearing problems-or his conceded in-service acoustic trauma from his combat service, the Board finds that the examiner's opinion lacks probative value.  

The Board observes that, in some instances, lay evidence may be sufficient to establish a nexus.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (rejecting view lay person is not competent to provide testimony regarding nexus).  In this case, the Veteran has provided a competent and credible report that his hearing loss and tinnitus occurred in service following acoustic trauma from combat.  Furthermore, the Veteran's contentions throughout this appeal have indicated a continuity of symptomatology since service.  As acoustic trauma has been conceded, the Board concludes that the Veteran's reports are sufficient to establish a positive nexus. 

Accordingly, in considering the in-service acoustic trauma, the Veteran's competent and credible lay statements, as well as the pertinent medical evidence of record, and in affording the Veteran the benefit-of-the-doubt, the Board finds that it is at least as likely as not that he has bilateral hearing loss and tinnitus that were incurred in service.  The evidence is in favor of the grant of service connection for bilateral hearing loss and tinnitus.  Service connection for bilateral hearing loss and tinnitus is, therefore, granted.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2010).  



(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


